Wagner, J.
The court below dismissed the complaint at the end of plaintiff’s case upon the ground that no cause of action had been established. We must assume, therefore, the evidence as adduced to be true and if divergent inferences may be drawn therefrom accept the inference most favorable to plaintiff. The action was instituted to recover damages.for personal injuries claimed to have been sustained by plaintiff because of the negligent maintenance by defendant of a defective stairs leading from a living room occupied by plaintiff into the rear yard. The evidence established that the rear room had a door leading into the back yard; that up to the day of the accident the plaintiff had never used the door in question. On that day she testified: “ I lifted up a hook and took away the paper from the sides and I turned the knob to open the door. I wanted to step out. There was nothing to step upon and I fell over into the pavement into the yard.” *564The evidence disclosed that the stoop leading from the door into the yard was broken and decayed and had sunk about four feet almost to the level of the yard and was lying in a heap.
It was error to dismiss the complaint. The building in question was a tenement house. It is the duty of the owner to keep every part of a tenement house in good repair. (Tenement House Law, § 102.) That statutory mandate includes the stairs, the defective condition of which caused the accident in question, for it has relation to the maintenance of the building as a tenantable habitation. (Altz v. Leiberson, 233 N. Y. 16.) The tenant was provided with an egress to the yard. The landlord is required to keep the passageway safe. Of course, before the plaintiff can recover she must also establish that the owner had actual or constructive notice of the dangerous condition existing. The physical condition of the stoop as testified to would permit the inference to be drawn by the jury that the defective condition must have existed for a time long enough to give notice of its dangerous condition to the owner. The testimony adduced established a prima facie case requiring the submission to the jury of the question of the defendant’s negligence and the plaintiff’s freedom from contributory negligence. (See Kern v. Great Atlantic & Pacific Tea Co., 241 N. Y. 600.)
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
All concur; present, Bijur, Delehanty and Wagner, JJ.